DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 02/24/2020.

Claim Objections
Claim 12 is objected to because of the following informalities:  It is suggested to delete “the apparatus” and insert --- the system ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, and abstract idea, or a mental process) without significantly more. The claim(s) recite(s) an abstract idea. 
At step 1, the independent claims 1 and 17 respectively recite a method and a system, and therefore, are process and machine, which are statutory of invention.
At step 2A, prong 1, each limitation of claims 1 and 17, with the exception of the preamble, is a step of observation and evaluation that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) receiving input indicating a life event (collecting information for evaluation); (2) implementing an asset ownership change or asset access rights change corresponding to the indicated life event (manipulating information for evaluation and judgement).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application. In particular, the claims recite “a processor and a memory.
Accordingly, claims 1 and 17 are being directed to patent-ineligible subject matter, as well as independent claims 2 – 16 and 18 – 20 with commensurate limitations.
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, for gathering, manipulating, and sending the desired recommendation to a user/mobile terminal. The courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Flaxman et al (US 7,653,592; hereinafter Flaxman).
Regarding claim 1, Flaxman discloses a method controlling access to or ownership of digital data, the method comprising:
receiving input indicating a life event (col. 1, lines 36 – 39; “the purchase of a home is a life event” 
col. 16, lines 3 – 22, col. 18, lines 54 - 59; Flaxman discloses at step 288, task list 60 is updated to reflect receipt of the documents. Documents received electronically or through fax/scan/email features can dynamically update status to "received" if the document is appropriately coded for case identifier and document type identifier); and
implementing an asset ownership change (col. 52, lines 13 – 24; Flaxman discloses that transfer of servicing rights may be implemented by changing access rights from the old servicing entity to the new servicing entity to give the new servicing entity access to the servicing workflows for a particular loan or group of loans) or asset access rights change corresponding to the indicated life event.
Regarding claim 2, Flaxman discloses the method of claim 1, further comprising:
controlling access to a stored digital asset in accordance with the implemented asset access rights change (col. 51, lines 10 – 20; Flaxman discloses that the consumer may also give the trusted repository service rights (e.g., access codes/passwords) to access the consumer's information from other entities, such as from the consumer's employer, credit agencies, IRS databases, other governmental and financial databases, and so on).
	Regarding claim 3, Flaxman discloses the method of claim 1, wherein receiving input includes receiving a scanned document from a scanner, the method further comprising:
processing the scanned document to detect document type and information indicating a life change (col. 16, lines 23 – 45; Flaxman discloses that data that may be stored may include loan application data such as alphanumeric data and/or image data associated with loan application documents (e.g., 1003 forms, appraisal documents, real estate purchase contracts, pay stubs, W-2's etc.) and other data.) 
Regarding claim 4, Flaxman discloses the method of claim 3, wherein the document is a government issued certificate (col. 20, lines 45 – 56; Flaxman discloses that system 10 may generate and display data in one or more different formats such as HTML (e.g., for workflow screens), monochrome TIFF (e.g., for scanned document images or uploaded documents), PDF (e.g., for certificates from 3rd party services providers), other file formats that employ compression (e.g., JPEG), and so on. Documents may be viewed in native or other format in a web browser via the public interne).
Regarding claim 5, Flaxman discloses the method of claim 4, further comprising:
automatically checking a government database to confirm the information in the scanned document prior to implementing the asset ownership change or asset access rights change (col. 50, line 56 through col. 21, line 3; Flaxman discloses that the consumer may also give the trusted repository service rights (e.g., access codes/passwords) to access the consumer's information from other entities, such as from the consumer's employer, credit agencies, IRS databases, other government and financial databases, and so on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flaxman et al (US 7,653,592; hereinafter Flaxman) in view of Clayton Bonnell (US 2018/0083771; hereinafter Bonnell), and further in view of Michael E. Beck (US 2007/0240203; hereinafter Beck).
Regarding claim 8, Flaxman discloses all the limitations in claim 5, but fails to specifically discloses that said scanned document is a birth certificate and wherein said asset ownership change or asset access rights change includes:
an automatic granting of rights to a child listed on the birth certificate to access content owned by a parent of the child listed on the birth certificate.
Bonnell, in an analogous art discloses that said scanned document is a birth certificate (paragraph [0041]; Bonnell discloses that the IPP process 106 may collect one or more of biometric information (such as a fingerprint, iris scan, or other biometric information), or other identifying information, such as a birth certificate, driver's license, government issued identification, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Flaxman by showing that said scanned document is a birth certificate as evidenced by Bonnell for the purpose of granting permission to access the sensitive data; thereby enhancing a brand commitment to user privacy.
Flaxman and Bonnell discloses all the limitations, but fail to specifically disclose wherein said asset ownership change or asset access rights change includes:
an automatic granting of rights to a child listed on the birth certificate to access content owned by a parent of the child listed on the birth certificate.
Beck, in an analogous art, discloses wherein said asset ownership change or asset access rights change includes: an automatic granting of rights to a child listed on the birth certificate to access content owned by a parent of the child listed on the birth certificate (paragraphs [0131], [0146]; Beck discloses that the attributes of relationships in the table 400 include access rights associated with a relationship and a temporal attribute of a relationship. For example, some of the attributes in columns 460 describe types of access allowed for a child of a parent, for a type of content in each of the columns 460).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Flaxman and Bonnell by showing an automatic granting of rights to a child listed on the birth certificate to access content owned by a parent of the child listed on the birth certificate as evidenced by Beck for the purpose of determining access rights to grant to a data content recipient.
Claims 9 - 10 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flaxman, Bonnell, Beck, and in view of TUMMLAPENTA et al (US 2020/0052882; hereinafter  TUMMLAPENTA).
Regarding claim 9, Flaxman, Bonnell, and Beck disclose the method of claim 8, but fail to specifically disclose that wherein said method is implemented by an appliance in a home, said appliance including a processor and an interface for communicating assets ownership information and/or access rights to a secure server used to store digital assets.
TUMMLAPENTA, in an analogous art, discloses that said method is implemented by an appliance in a home (paragraph [0070]; TUMMLAPENTA discloses smart appliances), said appliance including a processor and an interface for communicating assets ownership information and/or access rights to a secure server used to store digital assets (paragraphs [0002], [0019], [0067]; TUMMLAPENTA discloses that in communication with LVM 202 is a record of asset ownership 228 of devices within the circle of trust 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Flaxman, Bonnell, and Beck by showing that said method is implemented by an appliance in a home, said appliance including a processor and an interface for communicating assets ownership information and/or access rights to a secure server used to store digital assets as evidenced by TUMMLAPENTA for the purpose of providing transparent user access to resources in a household environment.
Regarding claim 10, Flaxman, Bonnell, Beck, and TUMMLAPENTA disclose the method of claim 8 wherein said method is implemented by a secure server which receives user and document input from a home management appliance or one or more another device which include or are coupled to a scanner (server 149; paragraphs [0019], [0027], [0045]).
Claims 9 - 10 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flaxman, Bonnell, Beck, and in view of Mark Krietzman (US 2016/0072771; hereinafter Krietzman).
Regarding claim 11, Flaxman, Bonnell, and Beck disclose the method of claim 10, but fail to disclose that wherein the secure server includes household information in a portion of memory used as a digital vault to store digital assets owned by one or more members of a household.
Krietzman, in an analogous art, discloses the secure server includes household information in a portion of memory used as a digital vault to store digital assets owned by one or more members of a household (abstract; paragraphs [0014], [0019 - 0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Flaxman, Bonnell, and Beck by showing the secure server includes household information in a portion of memory used as a digital vault to store digital assets owned by one or more members of a household as evidenced by Krietzman for the purpose of storing captured digital data in a highly safe and reliable manner.
Claims 6, 7, and 17 have not been rejected with art.
Claims 12 – 16, and 18 - 20 incorporate substantively all the limitations of claims 1 – 6 and 8 – 11 in system form rather than method form, with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 6 and 8 – 11 apply in claims 12 – 16 and 18 – 20.  Therefore, claims 12 – 16 and 18 – 20 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stading et al (US 2012/0173495) discloses a computer readable medium, systems, and methods of detecting a discrepancy in a chain-of-title of an asset.
Kobata et al (US 2002/0077986) discloses a controlling and managing digital assets.
Withrow et al (US 2019/0228174) discloses a secure digital fingerprint key object database.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YVES DALENCOURT/Primary Examiner, Art Unit 2457